DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 4-30-2022.  Claim 16 new.	
	Examiner withdraw the 35 U.S.C. 112 (pre-AIA ), second paragraph rejections 
regard to claims 1, 4, 5,9-11.
	Examiner reads applicant defined the counter electrode and the diaphragm are not parallel in a resting situation (e.g., when the bias voltage is removed) as shown in Applicant’s Fig 14, and paragraph [60].
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 5-7, 10, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012 /0087521 in view of Kamen 5,575,310

Regarding claim 1, Delaus discloses a MEMS transducer (Figs 3A/3B, [37-41]) comprising:
a transducer substrate (Fig 3B substrate 301, [38]);
a counter electrode (Fig 3 counter electrode/backplate 302, [38]) coupled to the transducer substrate (substrate 301, [39]); and
a diaphragm (Fig 3B shows diaphragm 303, [38]) oriented substantially parallel to the counter electrode (backplate 302, [38]), and
spaced apart from the counter electrode to form a gap wherein a back volume of the MEMS transducer is an enclosed volume positioned between the counter electrode and the diaphragm (Fig 3 shows backplate 302 and diaphragm 303 are separated by a gap 308, [38]).
Delaus does not disclose wherein a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness within the back volume at an upper limit of the audio frequency band of the MEMS transducer.
Kamen teaches as per para (83) that an acoustic vibrating has a thermal boundary layer. Kamen additionally teaches, as per para (87-90), the thermal boundary layer thickness is related to flow boundary layer thickness/a height of the air gap.
The thermal boundary layer thickness could be chosen such that a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness as matter of design choice;
ZO =(Zt/1.1813 + 0002 (T-20°C); which includes value where ZO is less than two times Zt.
Kamen teaches the analysis can be applied to a microphone volume (Fig 2 microphone 21 and volume V1/V2 (9)), wherein a microphone and microphone volume is designed for the audio frequency band including the upper and lower limit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to analysis and design the gap height as taught by Kamen for the purpose of expressing and designing effective volume correction ratio and a chamber Q-factor of the gap as per para (93).
Regarding claim 2, Delaus disclose the MEMS transducer of claim 1, wherein the counter electrode is embedded within the transducer substrate (Fig 3B shows backplate 302 is passing through substrate 301).
Regarding claim 5, Delaus discloses a MEMS device (Figs 1, 3A/3B, Abstract, [32- 33, 37-41]), comprising:
an integrated circuit (Fig 1, integrated circuit 106 (IC) is embedded in the base/substrate 101, [32-33] Abstract); and
a MEMS transducer (Fig 1 microphone 104) formed on the integrated circuit (integrated circuit/IC 106, [32]), wherein the MEMS transducer comprises:
a counter electrode (Fig 3 counter electrode/backplate 302, [38]); a diaphragm (Figs 1, 3 shows diaphragm 303, [38]) oriented substantially parallel to the counter electrode (backplate 302, [38]) and spaced apart from the counter electrode to form a gap (Fig 3 shows backplate 302 and diaphragm 303 are separated by a gap 308, [38]),
wherein a back volume (a back plate/a gap 308, [38]) of the MEMS transducer is an enclosed volume between the counter electrode (backplate 302) and the diaphragm (diaphragm 303, [38]).
Delaus does not disclose wherein a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness within the back volume at an upper limit of the audio frequency band of the MEMS transducer.
Kamen teaches as per para (83) that an acoustic vibrating has a thermal boundary layer. Kamen additionally teaches, as per para (87-90), the thermal boundary layer thickness is related to flow boundary layer thickness/a height of the air gap.
The thermal boundary layer thickness could be chosen such that a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness as matter of design choice;
ZO =(Zt/1.1813 + 0002 (T-20°C); which includes value where ZO is less than two times Zt.
Kamen teaches the analysis can be applied to a microphone volume (Fig 2 microphone 21 and volume V1/V2 (9)), wherein a microphone is designed for the audio frequency band including the upper and lower limit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to analysis the gap as taught by Kamen for the purpose of expressing effective volume correction ratio and a chamber Q-factor of the gap as per para (93).
Regarding claim 6, Delaus discloses the MEMS device of claim 5, wherein the counter electrode formed onto an upper surface of the integrated circuit (Fig 1, integrate circuit 106 is embedded in the base/substrate 101, [32]; counter electrode/backplate formed onto the base/substrate 101).
Regarding claim 7, Delaus discloses the MEMS device of claim 5, wherein the counter electrode is connected to the integrated circuit by metal layers embedded within the integrated circuit (Fig 1, integrate circuit 106 is electrically coupled to the microphone 104/diaphragm/backplate by wirebonds 108, the integrated circuit 106 coupled to a bond pad 110 embedded in the base/substrate 101, [32-33]).

Regarding claim 10, Delaus teaches a MEMS transducer (Figs 3A/3B, [37-41]), comprising: 
a transducer substrate (Fig 3 base/substrate 301, [38]); 
a counter electrode (Fig 3, counter electrode/backplate 302, [38]) coupled to the transducer substrate (substrate 301, [39]); and
 a diaphragm (Fig 3B shows diaphragm 303, [38]) oriented substantially parallel to the counter electrode (backplate 302, [38]) and 
spaced apart from the counter electrode (Fig 3 shows backplate 302 and diaphragm 303 are separated by a gap 308, [38]) 
 wherein a back volume (Fig 3B back volume/backside cavity 304, [39]) of the MEMS transducer is an enclosed volume between the diaphragm (diaphragm 303) and the
transducer substrate (base/substrate 301, [40]).
Delaus does not disclose where a distance between any point within the back volume and the nearest solid surface is less than a single thermal boundary layer thickness at an upper limit of an frequency band.
Kamen teaches as per para (83) that an acoustic vibrating has a thermal boundary layer. Kamen additionally teaches, as per para (87-90), the thermal boundary layer thickness is related to flow boundary layer thickness/a height of the air gap.
The thermal boundary layer thickness could be chosen such that a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness as matter of design choice;
Z0 = (Zt/1.1813 + 0002(T-20°C); which includes value where Z0 is less than two times ZT.
Kamen teaches the analysis can be applied to a microphone volume, para (93-106).
Examiner stated “chosen” examiner meant that there are many gap height as the matter of design for the purpose of acoustic of the microphone and the thermal boundary layer thickness could be chosen such that is a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness as matter of design choice; the equation teach in Kamen was design which produce the thermal boundary layer, it is clear to design the gap height as matter of design choice.
Z0 = (Zt/1.1813 + 0002(T-20°C); which includes value where Z0 is less than two times ZT.

Kamen teaches the analysis can be applied to a microphone volume, para (93-106).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to analysis and design the gap height as taught by Kamen for the purpose of expressing and designing effective volume correction ratio and a chamber Q-factor of the gap as per para (93).

	Examiner notices, the term thermal boundary layer as described in applicant’s own definition in para [40] and Fig 3. The thermal boundary layer 18 is shaded to depict how the thickness 20 of the thermal boundary layer 18 changes with frequency.  Darker shading corresponds to the thickness 20 at higher frequency.  Thus, at high frequencies, the thermal boundary layer 18 is quite thin while at low frequencies, the thermal boundary layer 18 is thicker.  
where a distance between any point within the back volume and the nearest solid surface is less than a single thermal boundary layer thickness at an upper limit of an frequency band.

Examiner reads, at some points that are closer to the solid surface than the edge of the thermal boundary layer, which is the thermal boundary layer thickness.  Examiner notices, an audio frequency band between 30Hz and 40Hz, for example, that the thickness of the thermal boundary layer at lower frequencies is the thicker thermal boundary layer compare to the higher frequencies. Because the upper limit of 40Hz is a lower frequency, the thermal boundary layer is thick. Therefore, there are some points in the thermal boundary layer, which means that where a distance between any point within the back volume and the nearest solid surface is less than a single thermal boundary layer thickness at an upper limit of an frequency band.
Therefore, the thermal boundary layer within the back volume (Fig 3B of Delaus back volume/backside cavity 304, [39]) has a distance between any point within the back volume and the nearest solid surface is less than a single thermal boundary layer thickness at an upper limit of an frequency band; as described above.

Regarding claim 12,  Delaus discloses the MEMS transducer of claim 10, wherein the transducer substrate comprises a plurality of channels (Fig 3B plurality channels/plurality of through holes 307, [39]) extending away from the diaphragm (diaphragm 303).
Regarding claim 16,  Delaus teaches the MEMS transducer of claim 1, wherein the back volume (Fig 3B, the backplate 302 has a plurality of through holes 307 that lead from gap 308 to the back volume/backside cavity 304, [39]) is entirely defined as an enclosed volume positioned between the diaphragm (diaphragm 303) and the counter electrode (the backplate 302).

5.	Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012 /0087521 in view of Kamen 5,575,310 further in view of Wang 2012/0328132

Regarding claim 3, Delaus disclose the audio signal travel upward, first through the backplate 302 to reach the diaphragm 303 [41].
Delaus as modified by Kamen does not disclose the MEMS transducer of claim 1, wherein the upper limit of the audio frequency band is 20 kHz.
Wang discloses wherein the upper limit of the audio frequency band is 20 kHz (audio frequency range from 20Hz to 20KHz, [4]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Delaus and Kamen’s invention as taught by Wang in order to improve the microphone.
Regarding claim 8, Delaus disclose the audio signal travel upward, first through the backplate 302 to reach the diaphragm 303 [41].
Delaus as modified by Kamen does not disclose the MEMS device of claim 5, wherein the upper limit of the audio frequency band is 20 kHz.
Wang discloses wherein the upper limit of the audio frequency band is 20 kHz (audio frequency range from 20Hz to 20KHz, [4]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Delaus and Kamen’s invention as taught by Wang in order to improve the microphone.

6. 	 Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012 /0087521 in view of Kamen 5,575,310 as applied to claim 1, and claim 5, and further in view of Hanley 2019/0100429

Regarding claim 4, Delaus as modified by Kamen does not disclose the claimed limitation of claim 4.
Hanley discloses the MEMS transducer of claim 1, wherein the diaphragm is oriented substantially parallel to the counter electrode in the presence of a bias voltage between the counter electrode the diaphragm (the microphone has a bias voltage, para [3] teaches the device is driven, i.e. biased, by a potential difference provided across the membrane and backplate electrodes, and when there are no incident pressure wave, there is no motion in diaphragm, therefore the diaphragm is oriented substantially parallel to the counter electrode), and
wherein the diaphragm is not parallel to the counter electrode in the absence of a bias voltage between the counter electrode and the diaphragm (membrane electrode located on a surface of the flexible membrane, wherein the membrane electrode is shaped to substantially correspond to a contour of a contour map, the contour map representing relative amounts of displacement of portion of the flexible membrane from an equilibrium position in response to incident pressure waves, [20]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Delaus’s invention as taught by Hanley would allow and optimal balance of membrane area and electrode shape to allow good sensing behavior.  See Hanley’s para 17.

Regarding claim 9, Delaus as modified by Kamen does not disclose the claimed limitation of claim 9.
Hanley discloses the MEMS transducer of claim 5, wherein the diaphragm is oriented substantially parallel to the counter electrode in the presence of a bias voltage between the counter electrode the diaphragm (the microphone has a bias voltage, para [3] teaches the device is driven, i.e. biased, by a potential difference provided across the membrane and backplate electrodes, and when there are no incident pressure wave, there is no motion in diaphragm, therefore the diaphragm is oriented substantially parallel to the counter electrode), and
wherein the diaphragm is not parallel to the counter electrode in the absence of a bias voltage between the counter electrode and the diaphragm (membrane electrode located on a surface of the flexible membrane, wherein the membrane electrode is shaped to substantially correspond to a contour of a contour map, the contour map representing relative amounts of displacement of portion of the flexible membrane from an equilibrium position in response to incident pressure waves, [20]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Delaus’s invention as taught by Hanley would allow and optimal balance of membrane area and electrode shape to allow good sensing behavior.  See Hanley’s para 17.

7.	Claims 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012 /0087521 in view of Kamen 5,575,310 as applied to claim 10, and further in view of Hanley 2019/0100429

Regarding claim 11,  Delaus as modified by Kamen does not disclose the claimed limitation of claim 11
Hanley discloses the MEMS transducer of claim 10, wherein the diaphragm is oriented substantially parallel to the counter electrode in the presence of a bias voltage between the counter electrode the diaphragm (the microphone has a bias voltage, para [3] teaches the device is driven, i.e. biased, by a potential difference provided across the membrane and backplate electrodes, and when there are no incident pressure wave, there is no motion in diaphragm, therefore the diaphragm is oriented substantially parallel to the counter electrode), and
wherein the diaphragm is not parallel to the counter electrode in the absence of a bias voltage between the counter electrode and the diaphragm (membrane electrode located on a surface of the flexible membrane, wherein the membrane electrode is shaped to substantially correspond to a contour of a contour map, the contour map representing relative amounts of displacement of portion of the flexible membrane from an equilibrium position in response to incident pressure waves, [20]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Delaus’s invention as taught by Hanley would allow and optimal balance of membrane area and electrode shape to allow good sensing behavior.  See Hanley’s para 17.
Regarding claim 14, Delaus’s Fig 1 shows a distance between the transducer substrate (101) and the counter electrode/backplate.
Delaus does not disclose the MEMS transducer of claim 10, wherein a distance between the transducer substrate and the counter electrode is within a range between approximately 5 µm and 12 µm.  However, having a distance between the transducer substrate and the counter electrode is within a range between approximately 5 µm and 12 µm was just a matter of design choice.
Regarding claim 15, Delaus discloses the MEMS transducer of claim 10, wherein the diaphragm comprises a pierce extending through the diaphragm (Fig 3b shows diaphragm 303 comprises plurality pierce/holes extending through the diaphragm 303).
Delaus does not discloses wherein a diameter of the pierce/hole is within a range between approximately  0.25 µm and 2 µm was just a matter of design choice.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012 /0087521 as applied to claim 10, and further in view of Je 2013/0094675

Regarding claim 13, Delaus does not disclose the claimed limitation of claim 13.

 Je discloses the MEMS transducer of claim 10, wherein the transducer substrate (Figs 5/7 substrate 710, [32, 38]) comprises a cavity in which a plurality of pillars are disposed (a cavity/acoustic chamber 712 in which a plurality of pillars/fixed electrode supports 714 are disposed), and wherein the counter electrode is coupled to the pillars (abstract and para 32 discloses a fixed electrode support 314 connected to the fixed electrode).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Delaus’s invention as taught by Je in order to improve performance of the MEMS microphone, see Je’s para 2.

Response to Arguments

9.	Applicant's arguments filed 4-30-2022 have been fully considered but they are not persuasive. 

	Regarding claims 1 and 5
	Applicant argued on pages 9-10 “Kamen does not discloses a height of gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness within the back volume at an upper limit of the audio frequency band of the MEMS transducer.” Examiner stated “Kamen teaches the analysis can be applied to a microphone (Fig 2 microphone 21 and volume V1/V2 para (9), where a microphone and microphone volume is designed for the audio frequency band including the upper and lower limit.” 
	Examiner responses, Kamen teaches calculate the thermal boundary layer using the equations that cited in para (87-90), by analysis, examiner refer directly to “thermal boundary layer”; Examiner does not map the microphone V1/V2 of Kamen in the volume of claim 1, instead microphone V1/V2 as per of explanation of Kamen in order to look for the thermal boundary layer within the microphone volume of the primary reference Delaus 2012/0087521.

	Applicant argued on page 10, the phase “microphone volume” is not present in Kamen.”
	Examiner responses, the phase “microphone volume” does not appear in the claim.  Applicant argued does not make sense.

	Applicant argued on page 10, “ Kamen does not disclose a microphone volume is designed for the audio frequency band including the upper and lower limit.”
	Examiner responses, Examiner notices that the claimed does not recited “a microphone volume is designed for the audio frequency band including the upper and lower limit.”

	Applicant argued on pages 11-12 “Applicant respectfully submits the statement does not have a rational underpinning.  There is no evidence of thermal boundary layer thickness being “chosen”… as matter of design choice. The thermal boundary layer is an inherent physical property of the medium, such as air, in the back volume, which depends on the audio frequency band of interest. The thermal boundary layer thickness is not chosen. Instead, a gap between electrodes is based on the thermal boundary layer thickness within the back volume.”
	Examiner response, Examiner stated “chosen” examiner meant that there are many gap height as the matter of design for the purpose of acoustic of the microphone 
 and the thermal boundary layer thickness could be chosen such that is a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness as matter of design choice; the equation teach in Kamen was design which produce the thermal boundary layer, it is clear to design the gap height as matter of design choice.
Z0 = (Zt/1.1813 + 0002(T-20°C); which includes value where Z0 is less than two times ZT.

As per applicant argued being use to teach the back volume with the thermal boundary layer.
Examiner response, Kamen teaches the thermal boundary layer within the cavity calculate with equations in para (83-90, 93). The end equation of the analysis, analogous to flow eq. 16, for temperature variation
T.sub.v is: .differential.. sup.2 T.sub.v/.differentail.Z.sup.2 = (J.omega.C/K).multidot.T.sub.v 22)
	C is heat capacity per unit volume and K is thermal conductivity.  From the expression one obtains a characteristic thermal boundary layer thickness, Z.sub.t, in an equation analogous to eq. 19:
	Z.sub.t = SQRT(K/2.omega.C.rho.)23)
	The ration K/C.rho., called thermal diffusivity, bears a profound relationship to kinematic viscosity, .nu.=.mu/.rho..  The square root of either quantity, with units of length/.sqroot.time (e.g., cm/.sqroot.sec) represents a diffusion distance that varies as the square root of time. Thermal diffusivity represents a diffusion of thermal energy, while kinematic viscosity represents a diffusion of kinetic energy, coupling adjacent layers of shearing air together. The ratio of the two quantities is not far from unity and changes little with temperature and negligibly with pressure:
(88) K/C.rho.=(1.3955+0.0005(T-20.degree. C.)).multidot..mu./.rho.24)
(89) The square root of this ratio relates thermal boundary layer thickness to flow boundary layer thickness, as expressed closely by a linear temperature fit:
(90) Z.sub.t =(1.1813+0002(T-20.degree. C.)).multidot.Z.sub.o 25)
	
10.	Applicant’s arguments/Remarks with respect to the current claims have been fully considered but the arguments are not persuasive and therefore the rejection is maintained.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653